DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 4 is amended. Claims 5-18 are cancelled. Claims 1-4 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 7/6/2022 is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 10,687,553).

Regarding claim 1, Kaufman discloses an apparatus for enabling smokable material to be heated to volatilize at least one component of the smokable material (abstract). The apparatus (figure 2, reference numeral 1) has a heating chamber (figure 2, reference numeral 4), which is considered to meet the claim limitation of an accommodation passage, into which a smokable material article is inserted (column 4, lines 33-47, figure 2, reference numeral 5). The apparatus heats the article using heating segments (figure 2, reference numeral 10) that are controlled by controlled by control circuitry (column 5, lines 54-67, figure 2, reference numeral 7). The apparatus identifies the type of smoking material article inserted into the apparatus (column 6, lines 18-57) using electrodes that measure differences in voltage located along side of the heating chamber (column 10, lines 22-67, figure 2, reference numeral 12). The smokable material generates an aerosol (column 4, lines 6-13), indicating that it is an aerosol generating material. The electrodes have a semi circular cross section and extend longitudinally (column 7, lines 58-67, column 8, lines 1-25) and are thin (figure 2) and flat (figure 3), indicating that they are films since they are flat and thin. However, while Kaufman does disclose that the apparatus identifies the particular smokable material article inserted, that smoking articles can be differentiated by the particular smokable material, and that the smoking article can be optimized for a specific material (column 6, lines 18-57). The sensor functions as a capacitor that determines the inherent electrical resistance of the article, which in turn is principally controlled by the type of ink and formulation of the indicium (column 15, lines 31-62, figure 14, reference numeral 131). The ink may contain graphite powder held together by a resin that acts a binder or carbon nanotubes (column 16, lines 9-18). Since the electrodes detect the type of ink of the article inserted, and some embodiments of the ink have a resin binder for graphite particles and some do not, it is evident that the electrodes detect whether a resin binder is present in the ink of the article. The indicium may be provided internally and may be impregnated into a component (column 14, lines 62-67, column 15, lines 1-22). Kaufman does not explicitly disclose the indicium located within the smokable material.
However, it would have been obvious to one of ordinary skill in the art to locate the indicium of Kaufman within the smokable material. One would have been motivated to do so since Kaufman discloses that the indicium can be impregnated into another material and can be located internally when the electrodes measure capacitance. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
 
Regarding claim 2, Kaufman discloses that the capacitance changes of the electrodes changes when the smokable material article is inserted into the apparatus and is then compared to one or more criteria to determine whether the apparatus can then proceed to heat the smokable material article (column 7, lines 48-57).

Regarding claim 3, Kaufman discloses that the electrodes are located on opposite sides of the outer housing around the edge of the smokable material article (column 11, lines 31-36, figure 2).

Regarding claim 4, the detection of whether a resin binder is present of Kaufman is considered to be a chemical detection since the device detects whether a specific chemical (the resin) is present. The indicium can be both external and internal of the article (column 15, lines 1-22), indicating that the external portions must at least partially coat the article.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that modified Kaufman does not teach detecting a particular smokable material. However, Kaufman discloses that the apparatus identifies the particular smokable material article inserted and that smoking articles can be differentiated by the particular smokable material (column 6, lines 18-57). One of ordinary skill in the art would therefore recognize that, in identifying a smokable article defined by a particular smokable material, the device of modified Kaufman must necessarily detect whether a particular smokable is present. Whether this is carried by measuring the capacitance of the particular material or by sensing information of an indicium is irrelevant since, in either case, the article determines whether a particular material is present in the article based on the results of the sensing.
Furthermore, Kaufman is modified such that the indicium is embedded within the smokable material. Thus, in detecting the indicium, the device of Kaufman must necessarily determine whether particular materials, such as the indicium and/or the type of ink of the indicium, is present. Since these materials are all embedded within the smokable material, the device detects “whether a particular material is present in an aerosol generating material included in the cigarette” as required by the instant claims.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747


/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747